       Case 1:20-cv-00708-CCC Document 15-6 Filed 05/26/20 Page 1 of 1




                 IN THE UNITED STATES DISTRICT COURT

              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

                            HARRISBURG DIVISION


JUDICIAL WATCH, INC.,

                   Plaintiff,

      v.                                   Civ. Action No. 1:20-cv-00708-CCC

COMMONWEALTH of
PENNSYLVANIA, et al.,

                   Defendants.


      Counsel for the Plaintiff, Judicial Watch, Inc., having opposed the motion of

Common Cause Pennsylvania and League of Women Voters of Pennsylvania to

intervene, and the Court having fully considered the matter and being otherwise

sufficiently advised;

      IT IS HEREBY ORDERED that the Motion of Non-Parties Common Cause

Pennsylvania and League of Women Voters of Pennsylvania to Intervene as

Defendants and for Leave to File Answer on the Same Schedule as Defendants

(ECF No. 4) is DENIED.

      This the ______ day of ______________, 2020.

                                            ______________________________
                                            United States District Judge
